Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
   
DETAILED ACTION


Reasons for Allowance

1.	Claims 1- 7 are allowed over prior art.

2.	Based on the argument/remarks presented by the Applicant representative on 2/16/2021, the Examiner Agreed with the remarks that the Prior arts on record do not teach the limitations as mentioned (below underlined) within claims 1 and 7.

3.	The following is an examiner’s statement of reasons for allowance: 
Prior art made of record fails to teach the limitations underlined within the independent claims mentioned below, 


Regarding Claim 1,
A transmitter comprising: an optical modulator configured to modulate continuous wave light by any one of a plurality of modulation schemes according to a drive signal; a driver circuit configured to generate the drive signal based on information data; a deviation identification signal generation circuit configured to generate a signal value in accordance with a deviation of a bias voltage of the optical modulator by amplifying a signal value of a dither signal extracted from a modulated signal output from the optical modulator by a factor set for each of the plurality of modulation schemes so as to generate a uniform signal value; and a bias controller configured to generate a bias value at which a center of a variation range from a maximum value to a minimum value of the drive signal corresponds to transmission characteristics of the optical modulator according to one predetermined adjustment method by using the signal value generated by the deviation identification signal generation circuit, wherein the optical modulator operates with a bias voltage adjusted based on the bias value.

Regarding Claim 7,
A bias adjustment method comprising: generating a drive signal based on information data; modulating continuous wave light by any one of a plurality of modulation schemes according to the drive signal and generating a modulated signal in an optical modulator; extracting a dither signal from the modulated signal; generating a signal value in accordance with a deviation of a bias voltage of the optical modulator by amplifying a signal value of the extracted dither signal by a factor set for each of the plurality of modulation schemes so as to generate a uniform signal value; and generating a bias value at which a center of a variation range from a maximum value to a minimum value of the drive signal corresponds to transmission characteristics of the optical modulator according to one predetermined adjustment method by using the generated signal value, wherein the optical modulator operates with a bias voltage adjusted based on the bias value.   



Regarding Claim 1: Claim 1 is   rejected under   Nishimoto et al. (USPUB 20120155880) in view of Kobayashi et al.  (USPUB 20020003648) A transmitter comprising: an optical modulator configured to modulate continuous wave light by any one of a plurality of modulation schemes according to a drive signal; a driver circuit configured to generate the drive signal based on information data; … wherein the optical modulator operates with a bias voltage adjusted based on the bias value. (Detailed rejection of the claim mentioned within Office Action dated 11/19/2020) within claim 1, but does not teach the limitations as mentioned within the claim:
“a deviation identification signal generation circuit configured to generate a signal value in accordance with a deviation of a bias voltage of the optical modulator by amplifying a signal value of a dither signal extracted from a modulated signal output from the optical modulator by a factor set for each of the plurality of modulation schemes so as to generate a uniform signal value; and a bias controller configured to generate a bias value at which a center of a variation range from a maximum value to a minimum value of the drive signal corresponds to transmission characteristics of the optical modulator according to one predetermined adjustment method by using the signal value generated by the deviation identification signal generation circuit,”


Regarding Claim 7: Claim 7 is   rejected under   Nishimoto et al. (USPUB 20120155880) in view of Kobayashi et al.  (USPUB 20020003648) A bias adjustment method comprising: generating a drive signal based on information data; modulating continuous wave light by any one of a plurality of modulation schemes according to the drive signal and generating a modulated signal in an optical modulator; extracting a dither signal from the modulated signal; … wherein the optical modulator operates with a bias voltage adjusted based on the bias value.    (detailed rejection of the claim mentioned within Office Action dated 11/19/2020)  within claim 7, but does not teach the limitations as mentioned within the claim: “generating a signal value in accordance with a deviation of a bias voltage of the optical modulator by amplifying a signal value of the extracted dither signal by a factor set for each of the plurality of modulation schemes so as to generate a uniform signal value; and generating a bias value at which a center of a variation range from a maximum value to a minimum value of the drive signal corresponds to transmission characteristics of the optical modulator according to one predetermined adjustment method by using the generated signal value,”


4.	The examiner found no suggestions or motivations to combine similar teachings from prior art made of record to overcome the limitations as discussed above. 

5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

6. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of Reference Cited for a listing of analogous art.
7. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR S ISMAIL whose telephone number is (571) 272-9799 and FAX number (571) 273-9799.  The examiner can normally be reached on M-F 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David C. Payne can be reached on (571) 272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-3024.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR S ISMAIL/
Examiner, Art Unit 2637